Citation Nr: 0726261	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-00 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for a bilateral shoulder 
disability

2.	Entitlement to service connection for a bilateral foot 
disability, including residuals of frostbite.

3.	Entitlement to service connection for degenerative disc 
disease and chronic lumbosacral strain.

4.	Entitlement to service connection for migraine tension 
headaches with neck pain.

5.	Entitlement to service connection for bilateral leg 
disorder.

6.	Entitlement to service connection for bilateral knee 
disorder.

7.	Entitlement to service connection for a right hand 
disorder

8.	Entitlement to service connection for a right thumb 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from July 1953 to June 1955. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran reports that he worked as a heavy equipment 
handler and operator while stationed in Alaska, approximately 
from October 1953 to June 1955.  He operated fork lifts, 
bulldozers and cranes and handled the moving and inventory of 
the equipment.  The veteran contends that heavy lifting, 
multiple falls on the ice, and playing football during this 
time injured his shoulders and lower back.

Additionally, the veteran recalls the specific incidents in 
service when he developed frostbite and when he suffered his 
first migraine headache.  The veteran had to walk about a 
mile in knee deep snow in his socks because his boots were 
too frozen to be put on.  He noticed his feet were blue and 
reported to the infirmary where he was given "salve" and 
told to do cold soaks.  On another occasion the veteran was 
sitting with friends in the barracks when he had a migraine 
headache that blurred his vision.  He clearly recalls this 
first incident because he thought he was going blind.  The 
infirmary assured him his eyes were fine and gave him an 
aspirin.

In reviewing the claims file, the Board observes that the 
veteran's service medical documentation is not of record.  A 
September 2004 statement from the National Personnel Records 
Center (NPRC) indicates that the veteran's service medical 
records were not found and may have been destroyed in the 
1973 fire at the NPRC.  Additionally a May 2005 statement 
from NPRC indicated there are no references to job duties 
because the veteran's service medical records and surgeon 
general records were fire related.  The NPRC was able to send 
a copy of the veteran's June 1955 Report of Separation from 
the Armed Forces of the United States.  However, the 
veteran's other service personnel documentation is not of 
record and there is no indication there was an attempt to 
retrieve them.  The VA should obtain all relevant military 
records which could potentially be helpful in resolving the 
veteran's claim. Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).

In addition, VA must obtain and consider its own medical 
records.  38 U.S.C.A. § 5103A(c)(2) (West 2002).  At his 
October 2006 hearing before the Board, the veteran stated 
that he was treated at the Oklahoma City, Oklahoma VA Medical 
Center for his back in 1960 and for frostbite in the 1980s.  
A review of the claims folder indicates that the veteran's VA 
medical records have not been obtained.  The agency of 
original jurisdiction (AOJ) should obtain and consider these 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran also indicated that he had undergone an 
examination through the Social Security Administration in 
1988.  VA will make as many requests as are necessary to 
obtain records in the custody of a federal agency or 
department.  38 C.F.R. § 3.159(c)(2).  No such request is of 
record.

The veteran was also given examinations by Great Plains Coca-
Cola Bottling Company during his employment there from 1977 
through 1988.  He was also treated for his migraines by a 
private family physician in Shawnee, Oklahoma.  VA will make 
reasonable efforts to obtain private medical records.  See 
38 C.F.R. § 3.159(c)(1)

Additionally, in the case of a claim for disability 
compensation, the assistance provided by the Secretary under 
subsection (a) shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A.  To properly adjudicate the veteran's 
claims an examination to assess his disabilities is 
necessary.

Furthermore, the veteran's claim initially referenced a 
bilateral leg disability, a bilateral knee disability, a 
right thumb disability and a right hand disability.  These 
issues were denied in an April 2005 rating decision.  In the 
veteran's statement, received in September 2005, he notes his 
disagreement with the decision to deny his claim.  He did 
refer to some of his issues with specificity, however, his 
first paragraph indicates his disagreement with the VA 
decision he claims was made because his records were 
destroyed while in the care of the military.  The Board will 
assume that the veteran is in disagreement with all issues 
decided in the April 2005 RO decision and finds that the 
statement of September 2005 is a timely notice of 
disagreement.  When a claimant files a notice of disagreement 
and the RO has not issued a statement of the case (SOC), the 
issue must be remanded to the RO for a SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

1. Obtain complete copies of the veteran's 
VA medical records, including treatment at 
the Oklahoma City VAMC since 1955, and 
associate them with the claims folder. 

2. Request the veteran's social security 
records, including a 1988 medical 
examination as part of a disability 
application, and associate them with the 
claims folder.  If no records are located, 
a written statement to that effect should 
be incorporated into the claims file. 

3. Request the veteran's service personnel 
file (201 or equivalent).  All material 
produced by the requested search should be 
incorporated into the record.  If no 
records are located, a written statement to 
that effect should be incorporated into the 
claims file.

4. Contact the veteran for information 
regarding his family physician Dr. Rice and 
his former employer, Great Plains Coca-Cola 
Bottling Company; such as current mailing 
addresses and the dates the veteran was 
examined by them.  Request the veteran to 
authorize a release of information.  Mail 
request for the veteran's medical records 
to Dr. Rice and Great Plains Coca-Cola 
Bottling Company.  If no information is 
received notification of this lack of 
receipt of information is to be sent to the 
veteran, and his representative, with an 
explanation that it is his duty to obtain 
such records. 

5. Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature and etiology 
of his (a) bilateral shoulder disability, 
(b) back disability, (c) bilateral foot 
disability and (d) migraine headaches with 
neck pain.  If found to be helpful the 
examiner may distinguish between the right 
and left shoulder and the right and left 
foot.

For each of his disabilities the examiner 
should:

i. Take a history of the veterans injuries, 
diseases and symptoms during active 
service. 

ii. Take a thorough history of the 
veteran's injuries, diseases, symptoms and 
treatment following his active service.

iii. Perform tests necessary to determine 
the nature and etiology of the veteran's 
disabilities; including a cold injury 
protocol examination to determine the 
effects (if any) of the veteran's 
frostbite.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examination 
report should specifically state that a 
review of the claims file was conducted.

iv. Consider any in service incidents and 
post-service intercurrent events relevant 
to each disability and advance opinions as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that each of the veteran's 
disabilities originated during active 
service or is in any other way causally 
related to active service.

6. Then readjudicate all the issues for 
service connection.  If the determination 
on the claims for service connection for 
bilateral leg disability, a bilateral knee 
disability, a right thumb disability and a 
right hand disability remain unfavorable to 
the veteran, he and his representative 
should be furnished a SOC.  If the 
determination on the claims for service 
connection for bilateral shoulder 
disability, bilateral foot disability, 
migraine headaches, and lower back 
disability remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the case 
(SSOC).  The SOC and / or SSOC must contain 
a summary of the evidence relating to the 
claim, a summary of the laws and 
regulations relating to the claim, and a 
statement of the determinations on the 
claim, along with a statement providing the 
reasons for such determinations.  The 
veteran and his representative should be 
afforded the applicable time period in 
which to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



